Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable Downs et al. (20120312049) in view of Cocchi et al. (20090191318)
Downs teaches a method for making and dispensing and a machine for making and dispensing liquid or semi-liquid food products (par. 0014) comprising at least one containment tank for containing a basic liquid product (par. 0094), a processing circuit for the basic liquid product (par. 0094), for making a liquid or semi- liquid food product (par. 0096), a dispenser for dispensing the food product (par. 0096), 
at least one actuator acting on the basic product (par. 0094; pump) and/or on the food product (par. 0096; dispenser) and/or on parts of the machine (par. 0097),
a compressor (par. 0091) for cooling the basic liquid product and/or the food product (par. 0091),
a user interface (par. 0087) configured for controlling the making and dispensing of the food product (par. 0087, par. 0100), 
a controller (par. 0193, 0194) with an operating system (par. 0195) connected with the user interface (par. 0140, 0087, 0184, 0193),
measuring one or more operating parameters of the machine (par. 0105-0112)
activating a first data communication (fig. 2) with the at least one sensor for obtaining the operating parameters (par. 0051),
receiving the operating parameters through a first communication channel (fig. 2; par. 0051; par. 0188), activating a second data communication (par. 0188; display) with the user interface wherein the user interface is configured for receiving commands from a user representing settings of selectable preparations (par. 0193);
receiving the commands through the second communication channel (par. 0100; feed circuit) controlling the at least one actuator as a function of: the one or more operating parameters received through the first communication channel (par. 0096, 0096, 0097), 
the commands received through the second communication channel (par. 0099),
performing the steps using predetermined instructions (par. 0196), wherein the steps of receiving the one or more operating parameters through the first communication channel follow the steps of:
continuously monitoring the one or more operating parameters received from the at least one sensor (par. 0140),

sending to the user interface the processed operational information (par. 0087), the information determining the settings of selectable preparations (par. 0085, 0087, 0193, par. 0238, pg. 8 col. 1 par. 3), 
the predetermined instructions include a first state based machine (par. 0195), comprising a plurality of states for controlling the at least one actuator as a function of a signal from the at least one sensor or the commands from the user (par. 0197),
wherein the predetermined instructions include a second state based machine (par. 0195 last par.) for controlling the at least one actuator (par. 0094) and the state of the at least one containment tank (par. 0195)
providing that the at least one containment tank includes a first containment tank for a basic liquid product (par. 0094) and a second containment tank for a second basic liquid product (par. 0099) 
wherein the second state based machine is also configured to manage a simultaneous operation of the first and second containment tanks (par. 0099-0100), including performance of process cycles simultaneously in the first and second containment tanks (par. 0100, 0140),
implementing the steps with the controller using the predetermined instructions (par. 0140), wherein the predetermined instructions are part of the operating system (par. 0140).
Downs teaches a compressor and providing sensor readings to a controller to produce the specific product by automatically adjusting machine parameters without user intervention.  
Thus since Downs teaches a same compressor and motor for providing flow the the liquid material and the controller receiving performance attributes to automatically control components specific to the finally desired product dispensed (par. 0051; 0348) and since Cocchi teaches a same machine for freezing a liquid product to a finally desired consistency.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the program control specific to adjusting the speed of the motor of the compressor as taught by Cocchi (par. 0053) the motivation being achieving a same controller which allows a single product consistency setting due to the intelligent controllers monitoring capabilities to automatically adjust the machine 
The controller of at least one chosen from reading and writing in at least one of the first communication channel and the second communication channel as a function of the communication libraries (par. 0085).
The method further comprising implementing the steps with the controller using the predetermined instructions and predetermined instructions are part of an operating system (par. 0196).
The communication on the channel is made using TCP/IP protocol (par. 0139). 
Wherein the step of controlling the at least one actuator simultaneously controls at least a first actuator acting on the basic liquid product and at least a second actuator acting on the second basic liquid product (par. 0100) where simultaneously control is with respect to any state of actuators relative one another, both closed, one open one closed, both open
Cooling or heating the first containment tank using a system for cooling or heating the basic liquid product (par. 0049).
Cooling or heating the second containment tank using a system for cooling or heating the second basic liquid product (par. 0100).
The step of cooling or heating both the first and second containment tanks using the compressor as a single compressor (pg. 7 col. 2 last 2 lines).
Though silent to a Modbus channel, Downs does teach the control unit connected to communication channels (par. 0119, 0194).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a specific communication channel, such as a Modbus channel as taught by Cocchi (par. 0052), and more specifically a Modbus channel configured for allowing communication with external communication channels.  The motivation being providing control of the dispensing machine as desired by Downs and further providing the advantage of providing data storage and communication between electronic board and actuator (par. 0052) and as desired  by Downs (par. 0127-0129).
With respect to claim 22 and as above, further comprising providing that the predetermined instruction include a second state based machine (par. 0051; 0098), comprising a plurality of states (par. 0051; par. 0098) and configured for controlling states of the at least one actuator and a state of the at least one containment tank (par. 0049-0050).

The processing software module is a Linux based operating system (par. 0088).

Response to Arguments
With respect to applicants urging the “operating system inside the CPU of the machine” it is initially noted the claims are not limited to “inside the CPU of the machine” but “a controller with an operating system connected with”…
With respect to applicants urging Downs is silent to a machine having an on-board electronic CPU and thus is silent to an operating system applicant is urged to par.’s 0137-0138, par. 0139, par. 018, par. 0187 and 0195 which teaches such.
With respect to applicants urging directed to Downs, as noted above and as taught by Cocchi the processing unit is connected with the machine, and thus in response to applicant's arguments against the references individually it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Cocchi teaches such the motivation being providing control of the dispensing machine as desired by Downs and further providing the advantage of providing data storage and communication between electronic board and actuator (par. 0052) and as desired by Downs (par. 0127-0129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792